Cite as 2014 Ark. 32

                SUPREME COURT OF ARKANSAS

IN RE ARKANSAS BOARD OF LAW                      Opinion Delivered   January 23, 2014
EXAMINERS




                                       PER CURIAM

       Jeffrey Puryear of Jonesboro is appointed to the Board of Law Examiners for a six-year

term concluding on January 23, 2020. Mr. Puryear will be a representative of the First

Congressional District, and replaces Robert Stroud whose term has concluded.

       Pamela Osment of Conway is appointed to the Board of Law Examiners for a six-year

term concluding on January 23, 2020. Ms. Osment will be an at-large representative, and

replaces Eugene Bramblett whose term has concluded.

       The Court extends its sincere appreciation to Mr. Puryear and Ms. Osment for

accepting appointment to this important Board. The Court also thanks Mr. Stroud and Mr.

Bramblett for their service on this important Board.